— In two proceedings pursuant to article 10 of the Family Court Act to extend placement of the infant Robert B., *869Steven B. and Donna B., appeal from an order of the Family Court, Dutchess County (Bernhard, J.), dated December 13, 1979, which granted the petitions to the extent of extending such placement for a period of 12 months from the date thereof, and denied as moot their application to vacate so much of a prior order of the same court, made in April, 1975, as adjudicated Robert B. to be a neglected child. 11 Appeal dismissed, without costs or disbursements. 11 Robert B. became 18 years of age on March 11, 1983. On that date he became emancipated; no placement could be made beyond his eighteenth birthday without his consent (Family Ct Act, § 1055, subd [e]). 11 Were we to reach the merits we would affirm for reasons stated in the opinion of Judge Bernhard in the Family Court. Mollen, P. J., Titone, Lazer and Thompson, JJ., concur.